DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant's election with traverse of claims 1 and 2 in the reply filed on 1/5/22 is acknowledged.  The traversal is on the ground(s) that SEE ELECTION OF 1/5/22.  This is not found persuasive because examination/search of patentably distinct species are not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US pat 10192862).
	With respect to claim 1, Sasaki et al teach a semiconductor device comprising (see figs. 1-25, particularly figs. 3B, 17, 2, and 18 and associated text): 
a substrate 50 (see fig. 3B); 
two transistor rows 49 (see figs. 2 and 17) that are provided on or in the substrate, each of the two transistor rows being configured by a plurality of transistors 41 aligned in a 
a first wiring C2 (see figs. 2 and 17) that is arranged in a region between the two transistor rows when seen from above and is connected to collectors or drains 52 (see fig. 3B) of the plurality of transistors in the two transistor rows; and 
at least one first bump 82 (fig. 17 and 18) that overlaps with the first wiring when seen from above, is arranged between the two transistor rows (part of 82 is between transistor rows), and is connected to the first wiring.  
 
	With respect to claim 2, Sasaki et al teach the first bump has a shape elongated in the first direction (top to bottom of page) when seen from above.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814